Citation Nr: 1546489	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-16 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a sleep disorder, claimed as sleep apnea.

2.  Entitlement to service connection for a sleep disorder, claimed as sleep apnea.

3.  Whether there was clear and unmistakable error (CUE) in an October 25, 2002 decision which denied entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1991 until September 2002.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2011 and March 2012 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran appealed from determinations in these decisions, and timely perfected his appeals to the Board.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, DC, in November 2014.  A transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1.  In a January 2008 decision, the RO denied service connection for sleep apnea; the Veteran did not file an appeal, and the decision became final.

2.  The evidence associated with the claims file subsequent to the January 2008 decision relates to unestablished facts that are necessary to substantiate the Veteran's service connection claim regarding the presence of a current diagnosed disability and the etiological relationship of that disability to service.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim. 

3.  Symptoms of sleep apnea initially manifest during service, and the disorder was incurred in service.

4.  The October 25, 2002 RO decision which denied service connection for sinusitis did not contain undebatable error of law or fact that would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  A January 2008 decision denying service connection for sleep apnea became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).
      
2.  Evidence received since the January 2008 decision is new and material to reopen a claim of service connection for sleep apnea.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

4.  The October 25, 2002, RO decision which denied service connection for sinusitis does not contain clear and unmistakable error.  38 U.S.C.A. §§ 5109A, 7104 (West 2014); 38 C.F.R. § 3.105(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen Service Connection for Sleep Apnea

The Veteran is seeking to reopen a previously denied claims of service connection for a sleep disorder, claimed as sleep apnea.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a January 2008 decision, the RO denied a claim of service connection for sleep apnea due in part to a lack of evidence confirming a current diagnosis for the disorder.  The Veteran did not timely appeal from that decision and it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a),(b), 20.302, 20.1103 (2014).

Since the time of the prior final denial in January 2008, evidence added to the record includes October 2010 and February 2012 statements from a private physician confirming the Veteran's current diagnosis of sleep apnea, and opining as to its relation to service.  In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the foregoing evidence not previously submitted to agency decision makers, relates to unestablished facts necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been added to the record to reopen claim of service connection for sleep apena.

Service Connection for Sleep Apnea

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The disorder at issue, sleep apnea, is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran has contended, including during his hearing before the undersigned, that he began experiencing symptoms of daytime somnolence and fatigue prior to discharge from active duty.  In addition, the Veteran's spouse - a nurse of 15 years - has testified that she witnessed the Veteran "snoring, gasping, chocking," with sensations of breathing while asleep as early as 2001.  Reports from both the Veteran had his spouse regarding those symptoms which are capable of lay observation are admissible and probative in showing the onset of such symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's spouse has further testified that the Veteran's symptoms in 2001 were the same symptoms he was displaying when subsequently diagnosed with sleep apnea.  Given her medical training as a nurse, the Board finds the Veteran's spouse's assessment of continuity of these symptoms to be probative in describing the Veteran's relevant medical history.

The Veteran has further suggested that his sleep apnea may be secondary to service-connected anxiety, sinusitis, or diabetes mellitus.  In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran separated from service in September 2002, however on pre-separation VA examination in August 2002 he reported sleeping poorly at night, with sleepiness and drowsiness during the day.  He also indicated that his spouse had told him that he had been "snoring very badly in the past few years."  The examiner opined that the Veteran's "symptoms and signs are somewhat suggestive of possible obstructive sleep apnea," but failed to confirm the diagnosis.  A VA examination report from May 2003 noted "trouble with memory, fatigue and concentration at work, which is related to a sleep apnea problem."  That examiner went on to indicate that "nocturnal pulse oximetry study revealed hypoxia 15% of the 6.25 hours [the Veteran] was able to sleep with grossly abnormal oxygen tracing," and that such results were "compatible with a diagnosis of sleep apnea," but again failed to confirm the diagnosis, noting that the Veteran was "still awaiting polysomnography and a trial of [continuous positive airway pressure (CPAP) treatment]."

On VA examination in October 2007, the examiner reported that the Veteran had undergone a polysomnogram in May 2003 which showed "no evidence of sleep apnea and his [oxygen] saturation was fine during sleep, there was only 5% of the sleep time when he was below 88% [oxygen] saturation."  The Veteran endorsed difficulty falling asleep, and waking "every hour or every half hour coughing and chocking."  The examiner concluded that there was "no evidence of sleep apnea by polysomnogram," and that the Veteran's symptoms were "mostly related to his gastroesophageal reflux disease . . . when he sleeps at night."

VA examination in September 2010 confirmed a diagnosis of sleep apnea based on the results of a new sleep study.  The examiner commented that the Veteran's insomnia was likely secondary sleep apnea and service-connected sinusitis, but did not comment on the etiology of sleep apnea itself.  

In October 2010, VA received a letter from a private physician who commented that the Veteran had begun using a CPAP machine, and opined that his current symptoms were the same as those observed on sleep studies conducted in 2003.  In February 2012 the same physician, after reviewing the Veteran's VA medical records, opined that sleep apnea was at least as likely as not incurred in service and is also related to his service-connected chronic sinusitis.

Although sleep apnea was not formally diagnosed until after service, both the Veteran and his spouse have reported that his symptoms have been continuous since service, and the Board finds such reports to be credible and probative.  While service connection cannot be granted based on continuity of symptomatology alone for a disorder other than those enumerated under 38 C.F.R. § 3.309, the claims file also contains the positive nexus opinion of a private physician who arrived at her conclusion following a review of VA treatment records.  This, combined with a pre-separation examiner having called his symptoms "suggestive of possible obstructive sleep apnea," leads the Board to find that sleep apnea was incurred in service.  To the extent that the October 2007 examiner concluded that the Veteran's symptoms were due to gastroesophageal reflux disease, the Board notes that the Veteran's history of such symptoms nonetheless began during service, a fact which the examiner did not address in arriving at their conclusion.

Accordingly, service connection for sleep apnea is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Clear and Unmistakable Error

In an October 2002 decision, the RO denied service connection for sinusitis.  In a subsequent, September 2009 decision, the RO granted service connection for sinusitis, and the Veteran now alleges that there was clear and unmistakable error (CUE) in the 2002 denial of service connection.

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44. 

The United States Court of Appeals for Veterans Claims (Court) has held that there is a three-pronged test to determine whether CUE is present in a prior determination: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)). 

If a veteran wishes to reasonably raise a claim of CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999), cert. denied, 528 U.S. 967   (1999); Fugo, 6 Vet. App. at 43-44.  If the error alleged is not the type of error that, if true, would be CUE on its face, if the veteran is only asserting disagreement with how the RO evaluated the facts before it, or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim must be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Further, VA's failure in the duty to assist cannot constitute CUE.  See Cook v. Principi, 318 F.3d 1334, 1346 (Fed. Cir. 2003).

In its October 2002 decision, the RO indicated that its denial of service connection for sinusitis was based on the Veteran's September 2002 VA examination which "based on x-ray evidence, failed to reveal any evidence of active sinus disease."  The Veteran argues that service treatment records reflected diagnoses of chronic sinusitis during service, and further that evidence of crusting in the nasal passage on VA examination showed there to be "an active disease process" in spite of the examiner's and RO's conclusion to the contrary.

In essence, the Veteran's contention is that the RO did not afford proper weight to evidence which suggested a current sinus disease process, but rather placed too much weight in the VA examiner's conclusion that there was no active disease.  An RO's "clear" denial of the existence of evidence in a claims file is sufficient to satisfy two prongs of a CUE analysis.  Bouton v. Peake, 23 Vet. App. 70 (2008); cf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  However, here, the RO expressly recognized the existence of the September 2002 VA examination, and thus implicitly considered all findings therein, even if it did not specifically reference the finding of crusting in the nasal passage.  Simply to allege CUE on the basis that a previous adjudication improperly weighed and evaluated the evidence cannot rise to the stringent definition of CUE.  Fugo, at 44.  

Additionally, in December 2009 and November 2010, the Veteran's representative argued that notice supplied to the Veteran in an August 2002 letter advising the Veteran of what evidence is needed to support his claim, failed in identify the "submission of private medical evidence."  This argument amounts to an alleged failure to give due process, which also cannot serve as the basis of a successful CUE claim.  Fugo, at 43-44.  See also, Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002).

Based on the foregoing, at the time of the October 2002 decision denying service connection for sinusitis, the correct facts as there were known at the time were before the RO, and all relevant statutory and regulatory provisions were correctly applied.  Given the foregoing, the Board finds that the October 25, 2002 RO decision did not involve CUE and, as such, remains a final, binding decision.

Duties to Notify and Assist

Generally, under the Veterans Claims Assistance Act of 2000 (VCAA) VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  With regard to the issue of review of a prior final regional office decision on the basis of CUE, however, the VCAA is inapplicable.  See Parker v. Principi, 15 Vet. App. 407 (2002).  See also, Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).  As it relates to the Veteran's other claims, those concerning sleep apnea, the Board is granting in in full the benefits sought on appeal and VA has no further duty to notify or assist.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a sleep disorder is granted.

Service connection for sleep apnea is granted.

Revision or reversal on the basis of CUE of the RO decision on October 25, 2002 that denied service connection for sinusitis is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


